Exhibit 10.2




FIRST AMENDMENT TO REGISTRATION RIGHTS AGREEMENT

     FIRST AMENDMENT TO REGISTRATION RIGHTS AGREEMENT (the “Amendment”), dated
January 19, 2007, by and between DayStar Technologies, Inc., a Delaware
corporation, with headquarters located at 13 Corporate Drive, Halfmoon, New York
12065 (the “Company”), and the parties listed on Schedule 1 hereto (the
“Investors”).



RECITALS:




     A. The Company, the Investors and Phoenix Partners II, LP are parties to a
Registration Rights Agreement dated January 19, 2007 (the “Agreement”).

     B. Phoenix Partners II, LP assigned all if its rights and obligations under
the Agreement to Phoenix Partners LP and Phaeton International (BVI), Ltd.

     C. Capitalized terms used but not otherwise defined herein shall have the
meanings ascribed in the Agreement.

     D. Section 11(a) of the Agreement provides that the Agreement may be
amended in a writing signed by the Company and the holders of at least 50% of
the then outstanding Register able Shares, and the Investors signing this
Amendment hold at least 50% of the outstanding Registrable Shares.

NOW, THEREFORE, the Company and the Investors hereby agree as follows:

1.      Definitions.     1.1 Section 1 of the Agreement is amended by adding the
following  



definitions in the appropriate alphabetical order:




“Additional Shares” means the shares of Common Stock, if any, issuable upon
exercise of the Warrants.

“Existing Registration Statement” means the Company’s registration statement on
Form SB-2 registering 317,394 shares of Common Stock that may be issued to
Castlerigg Master Investments Ltd. and 457,571 shares that may be sold by Tejas
Securities Group, Inc. and employees of Tejas Securities Group, Inc.

“Mandatory Additional Share Registration Statement” shall have the meaning set
forth in Section 2B.

“Public Float” shall be equal to the outstanding shares of Common Stock of the
Company as of immediately prior to the proposed closing of a Qualifying
Proposal, less the number shares of Common Stock held by directors of the
Company, officers of the Company, and Affiliates of the Company as of such date.

“Qualifying Proposal” means a sale of securities in the manner and using the
placement agent discussed with the Investor prior to May 18, 2007 of at least
$25 million in which (i) each

--------------------------------------------------------------------------------

purchaser (when taken together with all of such purchaser’s Affiliates)
purchases an amount of Common Stock (including, for purposes hereof, securities
convertible into or exercisable for Common Stock) that is less than 9.9% of the
Public Float of the Company and (ii) the placement agent has used its
commercially reasonable best efforts to provide that for each purchaser agreeing
to purchase more than 4.9% of the Public Float, there is at least one purchaser
who (when taken together with all of such purchaser’s Affiliates) purchases a
number of shares of Common Stock equal to 4.9% or less of the Public Float.

“Warrants” means the warrants or other convertible securities issued to the
Investors in connection with the Qualifying Proposal.

     1.2 The definition of “Registrable Shares” is amended by adding the
following after the word “Shares” in the first line thereof: “and the Additional
Shares” and by adding at the end thereof: “and solely for the purposes of
Section 2 below (but not for purposes of Section 2A or Section 2B), shall not
include the Additional Shares”.

     1.3 The definition of “Registration Statement” is amended by adding the
phrase “the Mandatory Additional Share Registration Statement,” after the words
“Mandatory Registration Statement” in the first sentence, and is further amended
by adding the following at the end of the existing text: “but shall not include
any Registration Statement that does not include any of the Registrable Shares
or Additional Shares”.

     2. Liquidated Damages Provisions. Section 2(d) of the Agreement is amended
by inserting the following immediately after the first sentence of the existing
Section 2(d) of the Agreement: “Notwithstanding the foregoing, if the Mandatory
Registration Statement is not declared effective by the Commission because of
the staff of the Commission’s determination, evidenced by oral or written
comments, that all or any part of the securities being registered are being
offered by or on behalf of the Company or that the use of Rule 415 is otherwise
not available in connection with the resale of all of the Registrable Shares,
then no such liquidated damages shall accrue or become due with respect to such
Event until January 1, 2008, on which date the liquidated damages shall begin to
accrue and be paid. Further, the failure to have such Registration Statement
declared effective shall not be a breach or default by the Company of its
obligations to use best efforts to have such shares registered for resale;
provided that from and after January 1, 2008 the liquidated damages shall begin
to accrue and be paid.”

     3. Agreement to Continue to Register Shares. A new Section 2(e) of the
Agreement is added which shall read as follows: “With respect to any shares not
included on the Mandatory Registration Statement due to comments from the staff
of the Commission, the Company shall continue to use its best efforts to
register all such remaining shares as promptly as possible (and taking into
account any lock-up or market stand-off agreements covering such shares that may
then exist), but if the staff of the Commission, by oral or written comment or
otherwise, limits the Company’s ability to file, or delays or prohibits the
Company from having a subsequent registration statement declared effective, it
shall not be a breach of the Company’s obligations under this Agreement;
provided, however, that from and after January 1, 2008 the liquidated damages in
Section 2(d) shall begin to accrue and be paid.”

     4. Effectiveness of Other Registration Statement. The following is inserted
after the last sentence of Section 2(a) “In the event that a registration
statement filed to cover securities sold as a result of the Company’s
determination to accept a Qualifying Proposal is declared



- 2 -




--------------------------------------------------------------------------------

effective by the SEC, the term “Mandatory Filing Date” shall be deemed to be the
later of (i) the 30th day after such effective date and (ii) August 16, 2007,
and the Company shall perform its obligations as set forth in this Section. In
the event that the Company determines to no longer pursue a Qualifying Proposal,
the term “Mandatory Filing Date” shall be deemed to be the 10th day after such
determination, and the Company shall perform its obligations as set forth in
this Section”

     5. Additional Share Registration. A new Section 2B is added immediately
after Section 2A, and shall read as follows:



  “2B




     (a) Prior to the date that is thirty (30) days following the effectiveness
of the Mandatory Registration Statement (the “Mandatory Additional Share Filing
Date”), the Company shall prepare and file with the SEC a Registration Statement
on Form S-3, S-1 or other appropriate form, for the purpose of registering under
the Securities Act all of the Additional Shares for resale by, and for the
account of, each Investor as an initial selling stockholder thereunder (the
“Mandatory Additional Share Registration Statement”). The Mandatory Additional
Registration Statement shall permit the Investors to offer and sell, on a
delayed or continuous basis pursuant to Rule 415 under the Securities Act, any
or all of the Additional Shares. The Company agrees to use its best efforts to
cause the Mandatory Additional Registration Statement to be declared effective
as soon as possible but in no event later than the date that is one hundred
twenty (120) days following the Mandatory Additional Share Filing Date (the
“Mandatory Additional Share Effective Date”) (including filing with the SEC,
within three (3) Business Days of the date that the Company is notified (orally
or in writing, whichever is earlier) by the SEC that the Mandatory Additional
Share Registration Statement will not be “reviewed” or will not be subject to
further review, an Acceleration Request, which request shall request an
effective date that is within three (3) Business Days of the date of such
request). The Company shall notify each Investor in writing promptly (and in any
event within one (1) Business Day) after the Company’s submission of an
Acceleration Request to the SEC. The Company shall be required to keep the
Mandatory Additional Share Registration Statement continuously effective
(including through the filing of any required post-effective amendments) until
the earlier to occur of (i) the date after which all of the Additional Shares
registered thereunder shall have been sold and (ii) the date on which all of the
Additional Shares may be sold without restriction under Rule 144(k). Thereafter,
the Company shall be entitled to withdraw the Mandatory Additional Share
Registration Statement and, upon such withdrawal and notice to the Investors,
the Investors shall have no further right to offer or sell any of the Additional
Shares pursuant to the Mandatory Additional Share Registration Statement (or any
prospectus relating thereto).

     (b) Notwithstanding anything in this Section 2B to the contrary, if the
Company shall furnish to the Investor a certificate signed by the President or
Chief Executive Officer of the Company stating that the Board has made the good
faith determination (i) that the continued use by the Investor of the Mandatory
Additional Share Registration Statement for purposes of effecting offers or
sales of Additional Shares pursuant hereto would require, under the Securities
Act and the rules and regulations promulgated thereunder, premature disclosure
in the Mandatory Additional Share Registration Statement (or the Prospectus
relating thereto) of material, nonpublic information concerning the Company, its
business or prospects or any



- 3 -




--------------------------------------------------------------------------------

proposed material transaction involving the Company, (ii) that such premature
disclosure would be materially adverse to the Company, its business or prospects
or any such proposed material transaction or would not be in the best interests
of the Company and (iii) that it is therefore essential to suspend the use by
the Investors, of the Mandatory Additional Share Registration Statement (and the
Prospectus relating thereto), then the right of the Investor to use the
Mandatory Additional Share Registration Statement (and the Prospectus relating
thereto) for purposes of effecting offers or sales of Additional Shares pursuant
thereto shall be suspended for a period (the “Additional Share Suspension
Period”) not greater than twenty (20) consecutive Business Days during any
consecutive twelve (12) month period. During the Additional Share Suspension
Period, the Investor shall not offer or sell any Additional Shares pursuant to
or in reliance upon the Mandatory Additional Share Registration Statement (or
the Prospectus relating thereto). The Company agrees that, as promptly as
possible, but in no event later than one (1) Business Day, after the
consummation, abandonment or public disclosure of the event or transaction that
caused the Company to suspend the use of the Mandatory Additional Share
Registration Statement (and the Prospectus relating thereto) pursuant to this
Section 2B(c), the Company will as promptly as possible lift any suspension,
provide the Investors with revised Prospectuses, if required, and will notify
the Investors of their ability to effect offers or sales of Additional Shares
pursuant to or in reliance upon the Mandatory Additional Share Registration
Statement.

     (c) It shall be a condition precedent to the obligations of the Company to
register Additional Shares for the account of the Investor pursuant to this
Section 2B that such Investor furnish to the Company such information regarding
itself, the Additional Shares held by it, and the method of disposition of such
securities as shall be required to effect the registration of such Investor’s
Additional Shares.

     (d) If (i) the Mandatory Additional Share Registration Statement is not
filed on or prior to the Mandatory Additional Share Filing Date, or (ii) the
Mandatory Additional Share Registration Statement filed or required to be filed
hereunder is not declared effective by the Commission by the Mandatory
Additional Share Effective Date (any such failure or breach being referred to as
an “Additional Share Event”, and for purposes of clause (i) or (ii) the date on
which such Additional Share Event occurs, referred to as “Additional Share Event
Date”), then on each such Additional Share Event Date and on each monthly
anniversary of each such Additional Share Event Date (if the applicable
Additional Share Event shall not have been cured by such date) until the
applicable Additional Share Event is cured, the Company shall pay to each
Investor an amount in cash, as liquidated damages and not as a penalty, equal to
1% of the exercise price of the Warrant. Notwithstanding the foregoing, if the
Mandatory Additional Share Registration Statement is not declared effective by
the Commission because of the staff of the Commission’s determination, evidenced
by oral or written comments, that all or any part of the securities being
registered are being offered by or on behalf of the Company or that the use of
Rule 415 is otherwise not available in connection with the resale of all of the
Additional Shares, then no such penalties shall accrue or become due with
respect to such Additional Shares Event until January 1, 2008, on which date the
liquidated damages shall begin to accrue. Further, the failure to have such
Additional Share Registration Statement declared effective shall not be a breach
or default by the Company of its obligations to use best efforts to have such
shares registered for resale; provided that from and after January 1, 2008 the
liquidated damages shall begin to accrue. The parties agree that (1) in no event
will the Company be liable for liquidated damages under this Agreement in excess
of 1% of the exercise price of the Warrant in



- 4 -




--------------------------------------------------------------------------------

any 30-day period and (2) the maximum aggregate liquidated damages payable to an
Investor under this Agreement shall be twelve percent (12%) of the exercise
price of the Warrant. If the Company fails to pay any partial liquidated damages
pursuant to this Section in full within seven days after the date payable, the
Company will pay interest thereon at a rate of 18% per annum (or such lesser
maximum amount that is permitted to be paid by applicable law) to the Investor,
accruing daily from the date such partial liquidated damages are due until such
amounts, plus all such interest thereon, are paid in full. The liquidated
damages pursuant to the terms hereof shall apply on a daily pro-rata basis for
any portion of a month prior to the cure of an Event. Notwithstanding anything
in this Agreement to the contrary, the Investors’ sole remedy at law for the
failure of the Company to file a Mandatory Additional Share Registration
Statement and cause such Mandatory Additional Share Registration Statement to
become effective in accordance with Section 2B(a) hereof shall be the liquidated
damages described in this Section 2B(d).

     (e) With respect to any shares not included on the Mandatory Additional
Share Registration Statement due to comments from the staff of the Commission,
the Company shall continue to use its best efforts to register all such
remaining shares as promptly as possible (and taking into account any lock-up or
market stand-off agreements covering such shares that may then exist), but if
the staff of the Commission, by oral or written comment or otherwise, limits the
Company’s ability to file, or delays or prohibits the Company from having a
subsequent registration statement declared effective, it shall not be a breach
of the Company’s obligations under this Agreement; provided, however, that from
and after January 1, 2008 the liquidated damages in Section 2B(d) shall begin to
accrue.”

     6. Waiver of Piggyback Registration Rights. The first sentence of Section
3(a) of the Agreement is deleted in its entirety and replaced with the
following: “If at any time any Registrable Shares are not able to be resold
pursuant to an effective Registration Statement, and the Company proposes to
register any of its Common Stock under the Securities Act, whether as a result
of an offering for its own account or the account of others (but excluding any
registrations to be effected on Forms S-4, S-8 or other applicable successor
Forms, the Existing Registration Statement or any registration statement filed
to cover securities sold as a result of the Company’s determination to accept a
Qualifying Proposal), the Company shall, each such time, give to each Investor
twenty (20) days’ prior written notice of its intent to do so, and such notice
shall describe the proposed registration and shall offer Investors the
opportunity to register such number of Registrable Shares as each such Investor
may request.”

     7. Limited Applicability of Amendment. In the event the Company does not
complete an offering pursuant to a Qualifying Proposal by December 31, 2007,
this Amendment shall thereafter become null and void, provided that any
liquidated damages waived under Section 2 hereof shall not be deemed to be
retroactively due or accrued, but Liquidated Damages shall instead begin to
accrue and be paid as of January 1, 2008. Moreover, the Company and the
Investors agree that this Amendment shall not be effective until the First
Amendment to Registration Rights Agreement dated as of January 19, 2007, by and
among the Company and LC Capital Master Fund, Ltd. is effective.

     8. Additional Warrants. In the event that the purchasers of securities in a
Qualifying Proposal (the “QP Purchasers”) are issued warrants or other
convertible securities (the “New Warrants”) in addition to the securities
constituting the Qualifying Proposal (the “QP



- 5 -




--------------------------------------------------------------------------------

Securities”), then the Company shall also issue to each Investor under the
Agreement its proportionate number of New Warrants having the same terms and
provisions, including as to exercise price, as the New Warrants that are issued
to QP Purchasers; provided that the exercise date of such warrants shall be 61
days after the date that the Mandatory Registration Statement required by
Section 2 shall become effective. The New Warrants issued to the Investors
shall, in the aggregate, be exercisable for the number of Additional Shares
determined by multiplying (a) 2,500,000, as adjusted for any stock splits, stock
dividends or similar events by (b) one-half of the fraction, (i) the numerator
of which is the number of shares of common stock of the Company into which the
New Warrants issued to the QP Purchasers are exercisable and (ii) the
denominator of which is number of shares of common stock of the Company issued
to the QP Purchasers. Such New Warrants shall be issued to the Investors based
on the number of Registrable Shares held by each Investor as of the date hereof.
If the QP Investors are issued securities other than common stock of the Company
or if the New Warrants are exercisable for securities other than common stock of
the Company, then the foregoing provisions shall be adjusted to take into
account the common stock equivalent status of such securities and the Company
shall not issue any securities in connection with the Qualifying Proposal until
such adjustment is agreed between the parties hereto. This Amendment and the
waiver of Liquidated Damages shall be conditioned upon the issuance of the New
Warrants to Investor in accordance with the terms of this Section 8.

     9. No Other Changes; Expenses. Except as amended hereby, the Agreement
shall remain in full force and effect and in accordance with its terms. This
Amendment shall be limited solely for the purpose and to the extent expressly
set forth herein and nothing express or implied shall constitute an amendment,
supplement, modification or waiver to any of other term, provision or condition
of the Agreement. The Company hereby agrees to reimburse the Investors for all
of their reasonable fees and expenses, including without limitation the
reasonable fees and expenses of legal counsels, incurred in connection with its
investment in the Company, this Amendment, the Registration Rights Agreement and
any registration statement filed pursuant thereto, whether or not the
transactions contemplated hereby are consummated.

- 6 -

--------------------------------------------------------------------------------

     10. Counterparts. This Amendment may be executed and delivered (including
by facsimile and PDF transmission) in two or more counterparts, and by the
different parties hereto in separate counterparts, each of which when executed
shall be deemed to be an original but all of which taken together shall
constitute one and the same Amendment.

     11. Governing Law. This Amendment shall be governed by and construed under
the laws of the State of New York (without regard to conflicts of law
principles).



[Signature Pages Follow]




- 7 -

--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, the Investor and the Company have caused this Amendment
to be duly executed as of May 29, 2007.



COMPANY






DAYSTAR TECHNOLOGIES, INC.




By:    /s/ Stephan J. De Luca 

--------------------------------------------------------------------------------

Name:    Stephan J. De Luca  Title:    Chief Executive Officer 


--------------------------------------------------------------------------------

INVESTORS:

MILLENNIUM PARTNERS, L.P.

By: Millennium Management, L.L. C.

By:    /s/ David Nolan 

--------------------------------------------------------------------------------

Name:    David Nolan  Title:    Co-President 


PHOENIX PARTNERS, LP



By:
Name:
Title:




PHAETON INTERNATIONAL (BVI), LTD.



By:
Name:
Title:




PreX CAPITAL PARTNERS, LLC

By:    /s/ Michael Dura 

--------------------------------------------------------------------------------

Name:    Michael Dura  Title:    Managing Member 


--------------------------------------------------------------------------------



SCHEDULE 1






Millennium Partners, L.C.

Phoenix Partners, LP




Phaeton International (BVI), Ltd.



PreX Capital Partners, LLC




--------------------------------------------------------------------------------